Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 12 April 2022, has been entered and the Remarks therein, filed 18 July 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Watkins et al. as evidenced by NCBI Blast search and NCBI Blast comparison in view of Nakai et al., necessitated by Applicants’ amendment received 18 July 2022, specifically, amended claims 1 and 12. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Status of Claims
	It is noted that claim 12 was not examined in the Non-Final Office Action mailed 12 April 2022, because the amino acid mutations cited in the claim did not agree with the BChE polypeptide numbering with regard to the originally-filed sequence listing for SEQ ID NO.: 3 (as sequence #3 of 4). However, the claim will now be examined in this Office Action in view of Applicant’s amendment.

Claims 1, 2 and 6-12 are pending.
Claims 1, 2 and 6-12 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2017/051694, 09/15/2017, which claims benefit of 62/394,939, 09/15/2016.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 2 and 6-12 have the effective filing date of 15 September 2016.

Claim Objections
The objection to Claim 1, in the Non-Final Office Action mailed 12 April 2022, is withdrawn in view of Applicants' amendment received 18 July 2022, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claim 12 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 12 April 2022, is withdrawn in view of Applicants' amendment received 18 July 2022, in which the cited claim was amended.

35 U.S.C. § 112(b)
The rejection of Claims 1-12 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 12 April 2022, is withdrawn in view of Applicants’ amendment received 18 July 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-3 and 6-11 under 35 U.S.C. §102(a)(1)/(a)(2) as being anticipated by Watkins et al. as evidenced by NCBI Blast search and NCBI Blast comparison, in the Non-Final Office Action mailed 12 April 2022, is withdrawn in view of Applicants' amendment received 18 July 2022, in which claim 1 was amended. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 2 and 6-12 are rejected under 35 U.S.C. §103 as being unpatentable over Watkins et al. (U.S. Patent Application Publication No. 2008/0213281 A1) as evidenced by NCBI Blast search and NCBI Blast comparison (Datasheets [online] Downloaded from the internet 04 April 2022) in view of Nakai et al. ((2016 Aug. 15) Am. J. Cancer Res. 6(8): 1609-1623).
[All references cited in the Non-Final Office Action mailed 12 April 2022.]
[This rejection cited in view of Applicant’s amendment.]

Watkins et al. as evidenced by NCBI Blast search and NCBI Blast comparison addresses some of the limitations of claim 1, and the limitations of claims 2, 6, 7, 8, 9, 10, 11 and 12.
	Regarding claims 1, 6, 7 and 10, Watkins et al. shows a method of treating cancer by administering to an individual an effective amount of a butyrylcholinesterase variant (pg. 1, para. [0009]). As used herein, the term ‘butyrylcholinesterase’ is
intended to refer to a polypeptide having the sequence of naturally occurring butyrylcholinesterase. A butyrylcholinesterase of the described invention can be a nucleic acid encoding a butyrylcholinesterase encoding a polypeptide having the sequence of any naturally occurring butyrylcholinesterase. The naturally occurring butyrylcholinesterase (BChE) can be of any species origin, for example, human, primate, mouse or other mammalian BChE (pg. 2, para. [0033] [Claim 1- A method for treating cancer within a mammal, wherein said method comprises administering a BChE polypeptide or a nucleic acid encoding said polypeptide to said mammal] [Claim 6- said method comprises administering said BChE polypeptide to said mammal] [Claim 7- said method comprises administering said nucleic acid to said mammal] [Claim 10- said BChE polypeptide is a human BChE polypeptide]).
The method of treating cancer by administering to an individual an effective amount of a butyrylcholinesterase variant includes treatment of breast cancer (pg. 18, para. [0104]). In one embodiment, the described invention provides a BChE variant where the antibody or antibody fragment specifically binds epidermal growth factor receptor (EGFR). The EGFR is known to be up-regulated in several tumor cell types, for example, in breast cancer cells (pg. 10, para. [0066] [Claim 1- treating breast cancer]).
	Further regarding claim 1, and regarding claim 2, one example shows BChE variants that have increased cytotoxicity in a cancer cell line compared to BChE (pg. 21, para. [0137]). A cellular cytotoxicity assay was used to demonstrate the level of CPT-11 (camptothecin) activation by BChE variants. Cells of the SW48 human colon carcinoma cell line were used. Mediated cytotoxicity in SW48 colon carcinoma cells is significantly enhanced in the presence of BChE and BChE variants (pg. 21, para. [0138] thru [0139]). The naturally occurring butyrylcholinesterase (BChE) can be of any species origin, including human (pg. 2, para. [0033] [Claim 1- the number of cancer cells within said mammal is reduced] [Claim 2- said mammal is a human]).
	Regarding claims 8 and 9, a butyrylcholinesterase variant of the described invention also can be delivered to an individual by administering an encoding nucleic acid for the peptide or variant. Nucleic acids encoding a butyrylcholinesterase variant can be incorporated into a vector or delivery system known in the art and used for delivery and expression of the encoding sequence to achieve a therapeutically effective amount. Applicable vector and delivery systems known in the art include, for example,
retroviral vectors, adenovirus vectors, and adeno associated virus, as well as various other gene delivery methods and modifications known to those skilled in the art (pg. 19, para. [0113] [Claim 8- said nucleic acid is administered to said mammal
as a viral vector] [Claim 9- said viral vector is an adenoviral or adeno associated
viral vector]).
	Regarding claim 11, a nucleic acid encoding a butyrylcholinesterase encompasses any naturally occurring allele or polymorphism. A GenBank accession number for human butyrylcholinesterase is M16541 (pg. 2, para. [0033] [Claim 11- said BChE polypeptide comprises the amino acid sequence set forth in SEQ ID NO:3]).
	
	Watkins et al. does not specifically show that the BChE nucleic acid (mRNA sequence) identified by GenBank accession# M16541 encodes the polypeptide comprising the amino acid sequence set forth in instantly claimed SEQ ID NO.: 3.
	NCBI Blast search of M16541 shows that the deposited sequence under GenBank accession# M16541 is the complete coding sequence of human butyrylcholinesterase mRNA. The amino acid translation of the mRNA coding sequence is also shown.
	NCBI Blast comparison of the amino acid translation of the M16541 mRNA nucleic acid sequence vs the instantly claimed SEQ ID NO.: 3 polypeptide sequence shows that these two amino acid sequences are identical- a 100% match to each other.

Regarding claim 12, Watkins et al. shows BChE polypeptide variants that have increased CPT-11 (camptothecin) conversion activity (pg. 21, para. [0133]). Butyrylcholinesterase variants identified by this method that had increased CPT-11 conversion activity compared to wild-type butyrylcholinesterase include: F227A (pg. 21, para. [0136] and Table 3). The seven regions of BChE selected for focused library synthesis includes 8 aromatic active site gorge residues and include F329 and Y332. Butyrylcholinesterase residues identified by the described method that effect carboxylesterase substrate hydrolysis include the following: F227, A328 and Y332 (pg. 21, para. [0132]). A quadruple mutant is A328W/Y332M/S287G/F227A in the nomenclature used throughout to describe the variants (pg. 21, para. [0138] [Claim 12- wherein said BChE polypeptide comprises the amino acid sequence set forth in SEQ ID NO:3 with a F329M substitution or with a combination with one or more of the following amino acid substitutions: A199S, F227A, S287G, A328W, F329M, or Y332G]).

In summary, Watkins et al. shows specific amino acid substitution mutations F227A, S287G and A328W. Watkins et al. shows the amino acid substitution locations F329 and Y332.



Watkins et al. does not show: 1) treating triple negative breast cancer [Claim 1].

Nakai et al. provides information which would have led one of ordinary skill in the art to have expected that the butyrylcholinesterase which can be used to treat breast cancer, as shown by Watkins et al., could also be used to treat triple negative breast cancer, by way of addressing the limitations of claim 1.
Regarding claim 1, Nakai et al. teaches that triple-negative breast cancer (TNBC), which lacks estrogen receptor (ER), progesterone receptor (PR), and human epidermal growth factor receptor 2 (HER2), accounts for about 15-20% of breast cancers and is the most aggressive breast cancer subtype. Compared with other breast cancer subtypes, EGFR is frequently overexpressed in TNBC and a potential therapeutic target for this disease (pg. 1609, Abstract).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating cancer within a mammal comprising administering a butyrylcholinesterase (BChE) polypeptide or a nucleic acid encoding said polypeptide to said mammal, as shown by Watkins et al. as evidenced by NCBI Blast search and NCBI Blast comparison, by treating triple negative breast [Claim 1], with a reasonable expectation of success, because Watkins et al. shows that the described BChE and its variants can be used to treat breast cancer (pg. 18, para. [0104]). Therefore, one of ordinary skill in the art of cancer treatment would have expected that the BChE and its variants, shown by Watkins et al., could also be used to treat triple negative breast cancer, in the absence of evidence to the contrary (MPEP 2143 (I)(G) and MPEP 2112 (V)). 
In addition, Watkins et al. teaches that in one embodiment, the described invention provides a butyrylcholinesterase variant where the antibody or antibody fragment specifically binds epidermal growth factor receptor (EGFR). The EGFR is known to be up-regulated in several tumor cell types, for example, in breast cancer cells (pg. 10, para. [0066]). Nakai et al. also teaches that the EGFR is frequently overexpressed in triple negative breast cancer (TNBC) and is a potential therapeutic target for this disease (pg. 1609, Abstract). Therefore, one of ordinary skill in the art would have expected that the BChE variants which target and bind to the EGFR, by way of treating breast cancer, as shown by Watkins et al., would also be able to effectively treat TNBC with a reasonably predictable expectation of success (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Nakai et al teaches that TNBC accounts for about 15-20% of breast cancers and is the most aggressive breast cancer subtype, and that currently there are not effective therapies against metastatic TNBC (pg. 1609, Abstract). Therefore, one of ordinary skill in the art of breast cancer treatment would be motivated to try as many available potential TNBC treatments as possible, because of the poor prognosis for women afflicted with TNBC due to its low survival rate. That is, Nakai et al. further teaches that TNBC is gener-ally characterized by an aggressive clinical course and poor prognosis compared with other breast cancer subtypes (pg. 1609, column 1, para. 1). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-8, filed 18 July 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot, because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 1 and 12 were amended.

1. Applicant remarks (pg. 7, para. 2-3) that independent claim 1 was amended herein to recite a method for treating triple negative breast cancer within a mammal. At no point does the combination of cited references teach or suggest that a person having ordinary skill in the art should carrying out such a method for treating triple negative breast cancer. As the Examiner acknowledged, the Watkins et al. reference does not disclose using a BChE polypeptide (or a nucleic acid encoding a BChE polypeptide) to treat triple negative breast cancer within a mammal. The Nakai et al. reference does not cure the deficiencies of the Watkins et al. reference. In fact, at no point does the Nakai et al. reference teach or suggest that a person having ordinary skill in the art should use a BChE polypeptide ( or a nucleic acid encoding a BChE polypeptide) to treat triple negative breast cancer within a mammal. Instead, the Nakai et al. reference discloses anti-EGFR agents  for the treatment of various cancers. Thus, a person having ordinary skill in the art reading the cited references in combination would not have been motivated to administer a BChE polypeptide ( or a nucleic acid encoding a BChE polypeptide) to the mammal to treat triple negative breast cancer within the mammal as presently claimed.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Watkins et al. shows that BChE variants bind specifically to epidermal growth factor receptor (EGFR). The EGFR is known to be up-regulated in several tumor cell types, for example, in breast cancer cells (pg. 10, para. [0066], per the 103 rejection above). Nakai et al. teaches that compared with other breast cancer subtypes, EGFR is frequently overexpressed in TNBC and is a potential therapeutic target for this disease (pg. 1609, Abstract). Therefore, it would be obvious to one of ordinary skill in the art to use the BChE variants which bind to EGFR, shown by Watkins et al., to treat TNBC, because Nakai et al. teaches that EGFR is overexpressed in TNBC. Therefore, one would have a predictably reasonable expectation of success in treating TNBC with the BChE variants, shown by Watkins et al.

2. Applicant remarks (pg. 8, para. 1) that Applicant's specification provides additional evidence supporting the patentability of the presently presented claims. For example, Figures 3 and 4 of Applicant's specification provides unexpected results demonstrating the successful use of BChE polypeptides to treat triple negative breast cancer. Given these unexpected results, it is clear that the presently presented claims are patentable over the combination of cited references.
However, in response to Applicant, the data in Figures 3 and 4 show reduction in tumor volume after administration of “BChE” via AAV vector(s) vs control.  However, it is not clear that the BChE variants described in instant claim 12 were tested in these experiments. The description of Figure 3 states that “a vector expressing BChE” was injected into the tail vein or into the tumor (originally-filed specification, pg. 3, lines 15-18). The description of Figure 4 states that “mice were i.v. injected with AAV-Luc or AAV-BChE” (spec., pg. 3, lines 19-21). A similar description is recited in the specification at page 15, lines 17-18, Example 3 (spec., pg. 15, lines 15-30, Example 3). That is, there is no indication that BChE variants were tested, with regard to instant claim 12. Watkins et al. shows that an unmodified BChE polypeptide can be used to treat breast cancer, per instant claim 1.
The specification recites: “A serotype-8 adeno-associated viral vector (AAV-8) was generated to express the following polypeptides: 1) native mouse BChE; 2) mouse BChE lacking all catalytic activity because the active site peptide residue at position 198 was mutated from serine to alanine; and 3) luciferase, a functionally irrelevant protein” (spec., pg. 13, lines 16-19, Example 1). However, the mutation S198A is not recited elsewhere in the specification nor in the claimed subject matter. The specification further recites: “Two-way analysis of variance indicated a highly significant difference between controls and both experimental groups (Figure 1; p < 0.001). There was no difference between the two treated groups up to the 10-week sampling point, but the data revealed that systemic tail vein injection alone was as effective against tumor growth as was the double treatment that included an intra-tumor injection (Figure 1)” (spec., pg. 14, lines 23-27). However, Figure 1 is an amino acid sequence of SEQ ID NO.: 1. Therefore, it is not clear that the BChE polypeptide or the BChE amino acid substitution mutations cited in instant claim 12 show treatment of triple negative breast cancer- per the animal model described on pg. 14, lines 6-20. Data are not shown in Figure 1.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631